In my opinion chapter 287, Pamph. L. 1935, contravenes the constitutional provision that "the right of trial by jury shall remain inviolate * * *." Assuming, for the purpose of the argument, that the method of drawing and placing the fourteen jurymen, and of selecting the final twelve by lot after the trial, is without fault, I consider that the broad power given to the court to discharge jurors from the box during the course of the trial is a substantial violation of the jury principle. The chief offense of the statute lies therein; namely, the court is given the clear power, during the progress of the trial, to discharge a juror upon the arising of any condition "which, in the opinion of the trial court, justifies the excusal." A moment's imagining readily suggests conditions which might justify such action except for the constitutional inhibition but which nevertheless are not a justification with our underlying law as it is. Some of our constitutional provisions are monuments set up out of bitter human experience in the determination that the events that gave them rise should never again occur. The jury provision is one such. There can be no doubt that trial by jury as developed in England was, within its special factual field, a reservation of power from the law judges, usually spoken of as the courts, and in general a barrier against infiltrating governmental influence of any sort. Anything that works contrary to that result is by so much contrary to the essence of the constitutional provision. I apprehend that the statute gives powers that may be so used. The power to make selective elimination from the jury as the trial advances, and thus to determine, in the light of accumulating proofs and the apparent varying reactions by the several jurors, who shall remain to constitute the twelve, is potentially in sharp conflict with the ancient jury concept. The incapacity of a juror to remain in the box is, when it happens, usually an obvious fact and power on the part of the court to excuse, when limited to this exigency, may be correlated with the present practice of declaring a mistrial on the happening of that incident. That far we would be on known ground and the novelty would lie in drawing an alternate to *Page 570 
take the place of the excused juror and thus to avoid a mistrial. The rather wide movement to adopt legislation of this general character is due, as I understand, to just that, namely, the desire to avoid what would otherwise inescapably be a mistrial after the spending of much time, effort and money in bringing the trial down to that point.
But the powers and the procedure set forth by our statute are not those adopted by the great majority of the eighteen jurisdictions (including the federal government) which have passed comparable legislation. We are informed, without contradiction, that the only jurisdiction wherein language like that of our statute is used is the State of Michigan which has a quite different constitutional provision. It appears that with the exception of that state, and also possibly of the State of Kentucky where as is indicated by an incomplete reference placed before us power may be exercised upon "reasonable" grounds, the authorizing statutes are grounded upon a definite inability, such as death, illness or family disaster, on the part of the juror. The New York statute is illustrative:
"If, before the final submission of the case, a juror die, or become ill, or for any other reason he be unable to perform his duty, the court may order him to be discharged and draw the name of an alternate, who shall then take the seat of the discharged juror in the jury box, and be subject to the same rules and regulations as though he had been selected as one of the original jurors." People v. Mitchell, 266 N.Y. 15; 193 N.E. Rep.
445.
Power on the part of the court to remove a juror, sworn and actually sitting, for reasons that do not center upon the juror's inability to serve seems not to be essential to the aim of the general legislative movement. I cannot see that any result consistent with maintaining the constitutional provision inviolate is to be obtained by that excess of control.
It is not enough that we of the courts do not apprehend that the broad discretionary power given in our statute will be abused. That is not an excuse for any statutory trespass upon constitutional prohibitions. If any of the basic rights *Page 571 
that are inherent in the jury system are to be changed, or if, which is a phase of that hypothesis, trial courts are to be given powers which by fair exercise may be used to that end, authority should first be had by constitutional amendment.
Mr. Justices Parker and Heher, and Judges Wells, Rafferty and Cole authorize me to say that they join in these views.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, LLOYD, BODINE, PERSKIE, HETFIELD, DEAR, WOLFSKEIL, JJ. 9.
For reversal — PARKER, CASE, HEHER, WELLS, RAFFERTY, COLE, JJ. 6. *Page 572